Citation Nr: 0006779	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date, prior to August 20, 1997, 
for assignment of a 10 percent disability rating for 
traumatic arthritis secondary to a shell fragment wound to 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA), 
which granted entitlement to a 10 percent rating for 
traumatic arthritis of the left knee, secondary to a shell 
fragment wound, effective from August 20, 1997. Subsequently, 
the veteran perfected an appeal as to the assigned effective 
date.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  At that time it was 
requested by the veteran's representative that the case be 
held in abeyance so that the veteran could submit pertinent 
documentation in support of his claim.

In September 1999, the Board remanded this case for 
consideration of evidence added to the record without waiver 
of initial review by the RO&IC.  The case is once more before 
the Board for appellate review.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The RO received a claim establishing the veteran's intent 
to seek an increased (compensable) evaluation for his 
service-connected left knee disability on August 20, 1997.

2.  The record does not show that the veteran filed a claim 
for an increased (compensable) evaluation prior to August 20, 
1997.

CONCLUSION OF LAW

The criteria for an effective date, prior to August 20, 1997, 
for the award of a separate 10 percent evaluation for 
traumatic arthritis secondary to a shell fragment wound to 
the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991);  38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent service medical records show treatment for a 
penetrating shrapnel wound of the left knee.  On examination 
in December 1945 for separation from active duty a clinical 
evaluation of the left knee was normal with the exception of 
a scar, nonsymptomatic, non disabling (NSND), incurred in 
military service (IMS).  There was no evidence of associated 
artery or bone damage of the left knee including arthritic 
changes.

In an unappealed rating decision in March 1946, the RO&IC 
granted service connection for a healed scar of the left knee 
without symptoms evaluated as noncompensable from December 
14, 1945, the day following separation from active duty.  By 
letter dated in March 1946 the RO&IC notified the veteran of 
the decision and of his appellate rights.  He did not file a 
notice of disagreement.

Based upon receipt of added service medical records the RO&IC 
essentially confirmed and continued the noncompensable 
evaluation for a healed scar of the left knee without 
symptoms by ratings in March 1948, May 1948, June 1948 and 
January 1950 as such service medical records, if anything, 
merely reflected cumulative findings previously considered by 
the RO&IC in the March 1946 rating decision but did not 
otherwise contradict the finding of healed scar of the left 
knee without symptoms noted on the veteran's examination for 
discharge from the service.  

There was no record of notice to the veteran regarding the 
administrative ratings between March 1948 and January 1950 as 
they essentially reviewed nonsubstantive evidence.  Service-
connection for a left knee disability had already been 
established. 

The record is silent for any correspondence from the veteran 
regarding a claim for an increased disability evaluation of 
his left knee until a VA Form 21-526, Veteran's Application 
for Compensation or Pension received by the RO&IC on August 
20, 1997.  Moreover, the record is absent any correspondence 
from the RO&IC to the veteran regarding a claim for increase 
in the service-connected left knee disability between March 
1946 and August 1997.

In October 1997 the veteran failed to report for a scheduled 
VA orthopedic examination stating he was feeling ill.

Private medical evidence received on November 10, 1997 
included a statement dated in November 1997 from RCH, M.D.  
He noted the veteran was in his office in November 1986 for 
left knee X-rays, the report of which was enclosed.  He noted 
seeing two tiny metallic densities at that time.  The X-ray 
report dated in November 1986 also reflected the presence of 
moderate hypertrophic spurring involving the anterior 
superior aspect of the patella.  

It was noted that this was associated with several calcific 
densities in the quadriceps tendon sheath compatible with 
calcific tendonitis.  Also noted were metallic densities 
secondary to an old shrapnel wound without any bony 
destruction.  Also noted was slight hypertrophic spurring in 
the femoral condyles and tibial plateaus.  There was no 
evidence of joint effusion.  

Also received on November 10, 1997 was a report of a private 
X-ray study of the left knee dated in October 1997 from Dr. 
RCH.  Degenerative changes were noted.  

Received on November 25, 1997 was a private medical statement 
dated that month from LSK, D.O.  He noted the veteran 
continued to suffer left knee pain and ambulatory dysfunction 
which may be due to previous shrapnel wounds.  No clinical 
findings were reported.

A December 1997 VA examination report shows the veteran 
recounted as history that following separation his left knee 
symptoms were so rare that he had no problems going on with 
his life.  He noted that in 1987 he had a severe painful 
episode of his knee and decided to have it evaluated.  X-rays 
showed metallic densities consistent with shrapnel injuries.  
He described having ongoing but stable discomfort since.  The 
knee was noted to demonstrate clinical evidence of 
degenerative joint disease with slight deformation of the 
joint.  It was indicated that X-rays brought by the veteran 
to the examination confirmed the presence of shrapnel and 
degenerative joint disease.  It was noted that with regard to 
the scar, it was minimal and hardly evident.  Diagnoses were 
shrapnel injury, left knee; degenerative joint disease of the 
left knee and scar without residuals.

A review of the VA examination findings recorded in December 
1997 by a VA physician in May 1998 found that the veteran was 
symptomatic because of the shrapnel injury and progressive 
nature of the degenerative joint disease of the knee 
secondary to the shrapnel wound.  

In a rating decision dated in June 1998 the RO&IC confirmed 
and continued the noncompensable evaluation for a healed, 
asymptomatic left knee scar and granted a separate evaluation 
of 10 percent for traumatic arthritis of the left knee 
secondary to shrapnel injury, effective from August 20, 1997, 
date of receipt of reopened claim.  

In May 1999 the veteran and his spouse attended a hearing 
before the undersigned Member of the Board at the RO&IC.  A 
copy of the hearing transcript is on file.  The veteran and 
his spouse noted that every year between 1946 and 1997 the 
veteran applied for increased disability benefits for his 
service-connected left knee and the only response received 
from the RO&IC over the many years was to the effect that the 
veteran's claim was being processed.  

The veteran requested that his case be held in abeyance for 
60 days so that he could submit all of the documentation in 
his possession to support his claim including copies of 
letters from the RO&IC over the years since 1946.  

Received by the RO&IC on May 13, 1999 was a copy of a VA Form 
21-4138, Statement in Support of Claim with a signature date 
of July 27, 1987.  The contents of the document pertained to 
the veteran's left knee pain in November 1986 with mention of 
X-rays revealing arthritis.  

Also received in May 1999 was a copy of a letter dated in 
March 1946 notifying the veteran of the original grant of 
service-connection for a left knee disability evaluated as 
noncompensable and of his appellate rights. 

In a private medical statement dated and received in June 
1999, LS, D.O., noted the veteran was disabled due to an 
injury to his left knee.  

In September 1999 the veteran advised he had nothing further 
to submit in support of his current claim.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (1999).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim id received within 1 year from such 
date; otherwise, date of claim.  38 C.F.R. § 3.400(o)(2) 
(1999).


Analysis

Initially, the Board notes that the veteran was granted 
service connection for a left knee shrapnel scar and assigned 
a noncompensable evaluation in a March 1946 rating decision.  
The Board finds that in absence of a timely appeal, the March 
1946 rating decision became final.  38 C.F.R. §§ 20.200, 
20.302 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arise, whichever in later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim provided also that the 
claim is received within one year after the increase.  Id.  
Under these cases, the Board must determine under the 
evidence of record the earliest date that the increased 
rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 
521-22 (1997).

In its June 1998 rating decision, the RO&IC found that the 
veteran's service-connected left knee disability warranted a 
separate compensable evaluation of 10 percent for arthritis 
under diagnostic codes 5257-5010, for traumatic arthritis of 
the left knee.  In reaching this conclusion, the RO&IC 
referred to the findings made on VA examinations in May 1998 
and December 1997.  Specific reference was made to x-ray 
studies showing degenerative joint disease in the left knee 
related to the service incurred shrapnel injury.  Also of 
record, but not specifically cited by the RO&IC were private 
medical records dated in 1986 noting hypertrophic spurring 
and calcific densities compatible with calcific tendonitis.  
There were also additional private medical radiographic 
studies showing degenerative changes in the left knee dated 
in October and November 1997.

In the case at hand, the Board finds that the medical 
evidence of record does not show that it was factually 
ascertainable that the veteran's disability of the left knee 
manifested by traumatic arthritis warranted a separate 
compensable evaluation of 10 percent within the one year 
period prior to the August 20, 1997 claim.

Thus, the Board concludes that an increase in severity of the 
veteran's left knee shrapnel injury reflective of traumatic 
arthritis per se became factually ascertainable only after 
the submission of the August 20, 1997 claim.  In light of the 
foregoing, the first paragraph of the regulation controls the 
effective date of the veteran's claim.  Thus, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(o)(1); see 
Harper, supra.

Here, the competent medical evidence showing that the 
veteran's left knee injury met the schedular criteria for a 
10 percent evaluation was dated after receipt of the claim.  
Hence, the date that the entitlement arose is later than the 
date of claim.  The Board notes that the RO assigned an 
effective date in accordance with the date that the veteran's 
claim was received.

The veteran contends that an increased evaluation was 
factually ascertainable retroactive to 1946 when he 
continually applied for increased compensation benefits for 
his left knee disability.  The Board's review of the 
evidentiary record discloses that it is totally devoid of any 
claim for increased compensation benefits prior to submission 
of the August 20, 1997 claim.  The RO in March 1946, March 
1948, May 1948, June 1948, and January 1950 affirmed the 
noncompensable evaluation, the most recent of these on an 
administrative basis with no notice due to review of 
cumulative evidence.  The veteran did not appeal the March 
1946 rating decision.  The Board notes that a determination 
on a claim by the RO&IC of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in section 20.302.  38 C.F.R. § 20.1103.

In addition, appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.


The Board also notes that under 38 C.F.R. §§ 3.104(a), 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  The 
Board finds that March 1946 rating decision is final in the 
absence of a timely filed notice of disagreement and 
substantive appeal.  The record does not reflect that the 
veteran has alleged that the decision was clearly and 
unmistakably erroneous.  The Board is bound by this rating 
decision and the evidence of record at the time the decision 
was rendered in the absence of clear and unmistakable error.  
Cf. Hazan, 10 Vet. App. 511, 518-19.

The duplicate copy of a March 1946 letter from the RO&IC 
received in May 1999 was already of record and solely 
regarded notification of the original grant of service 
connection for left knee disability and notification of 
appellate rights.  The Board notes that the copy of a 
statement in support of claim from the veteran bearing a 
signature date of July 1987 including reference to 
hypertrophic arthritis related to pain in 1986 and 1987, was 
never received by VA until May 1999 and fails to support his 
earlier effective date claim in light the pertinent law and 
regulations cited above.  The finding of arthritis related to 
pain was never specifically related to the service-connected 
shrapnel injury.  This "copy" is not date stamped as 
received by VA in 1987 but in May 1999.  Despite the 
veteran's testimony to the contrary, a claim for increase was 
not filed until August 20, 1997.

The record is nonrevealing until the veteran reopened his 
claim for an increased (compensable) evaluation for his 
service-connected left knee disability on August 20, 1997 
with subsequently dated VA medical evidence revealing 
findings for the first time demonstrating the presence of 
traumatic arthritis of the left knee with nexus to shell 
fragment wound of the left knee stemming from active duty.  
Such findings supported the grant of an evaluation of 10 
percent for separately demonstrated disability characterized 
as traumatic arthritis of the left knee stemming from an 
inservice injury. 

The Board notes that the X-ray report dated in November 1986 
is of no probative value with respect to the veteran's 
earlier effective date claim as the document was not received 
until November 10, 1997.  The date of receipt of private 
medical evidence is controlling in setting effective dates 
under the pertinent laws and regulations.  Moreover, the 
Board points out that such X-ray report failed to provide a 
nexus between the arthritic changes shown at that time and 
the veteran's inservice shrapnel injury of the left knee.  
Also the other private medical documents dated/or received in 
November 1997 including a left knee X-ray report dated in 
October 1997 also failed to provide a nexus between the 
arthritic changes confirmed by the recent X-ray report and 
the veteran's inservice left knee shrapnel wounds.  Rather 
the pertinent nexus between the degenerative arthritic 
changes of the left knee and the service-connected shrapnel 
wound was subsequently provided by VA physicians.

The Board notes that the private medical statement dated and 
received in June 1999 is of no probative vale with respect to 
the veteran's earlier effective date claim in light of the 
pertinent laws and regulations cited above.


ORDER

Entitlement to an effective date, prior to August 20, 1997, 
for the award of a separate 10 percent evaluation for 
traumatic arthritis secondary to a shrapnel wound to the left 
knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

